Opinion issued July 22, 2003








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-03-00758-CV
____________

IN RE JOSEPH DANIEL MONK, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relator Joseph Daniel Monk has filed a petition for a writ of mandamus
complaining of Judge Galik's (1) July 30, 2002 divorce decree.  Monk has previously
filed an appeal, which this Court dismissed for want of jurisdiction.  See Monk v.
Monk, No. 01-02-01045-CV (Tex. App.--Houston [1st Dist.] Feb. 13, 2003, no pet.).
	We deny the petition for a writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Higley.
1.            
           -